 



Exhibit 10.20
SECOND AMENDMENT TO LEASE

     
Landlord:
  ORSETT/I-17 LLC, an Arizona limited liability company
 
   
Tenant:
  EFTC Operating Corp., a Delaware corporation
 
   
Date:
  April 3, 2007

RECITALS
     A. Landlord and Tenant entered into that certain Lease dated March 23, 1999
and the First Amendment to Lease dated May 10, 1999 (the “Lease”) concerning
certain premises in the Building known as Phoenix Northgate located in the City
of Phoenix, County of Maricopa, State of Arizona and more particularly described
in the Lease.
     B. Landlord and Tenant now desire to modify and amend the Lease as provided
in this Second Amendment to Lease (“Amendment”).
     NOW, THEREFORE, for the mutual covenants contained herein and for other
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, Landlord and Tenant hereby agree as follows:
AGREEMENT
     1. Recitals. The Recitals set forth above are incorporated into this
Amendment by this reference and are hereby stipulated by Tenant and Landlord to
be true and correct.
     2. Definitions. All capitalized terms used as defined terms herein which
are not otherwise defined herein shall have the meaning ascribed to them in the
Lease.
     3. Term. The term of the Lease is scheduled to terminate on July 31, 2007,
and Landlord and Tenant hereby agree to extend the term of the Lease for a
period of twenty-four (24) months beginning on August 1, 2007, and ending on
July 31, 2009 (the “Extended Term”).
     4. Basic Rent. Tenant shall pay as Basic Rent during the Extended Term as
follows:
          Months 1-24                      $69,436.50 per month NNN ($0.70/sf/mo
NNN)
     5. Address. For purposes of Landlord’s and Tenant’s Address for Notices,
the following addresses shall be used:

         
 
If to Landlord:   Orsett/I-17 L.L.C.
 
      c/o Orsett Properties, Ltd.
 
      4222 E. Thomas Road, Suite 260
 
      Phoenix, AZ 85018
 
      Attn: Legal





--------------------------------------------------------------------------------



 



With a Copy to:

     
 
  Orsett Properties, Ltd.
20 William Street, Suite G-50
Wellesley, MA 02481  
     If to Tenant:
  EFTC Operating Corp
 
  2401 West Grandview Road
 
  Phoenix, Arizona 85023
 
  Attention: CFO

     6. Renewal Option. Tenant shall have two (2) options to extend the Extended
Term of the Lease for a period of five (5) years each upon at least six
(6) months’ written notice to Landlord prior to the termination of the then
current Lease Term, under the terms provided for in Exhibit “I” with the
following exception:
     The first paragraph of section B shall be deleted in its entirety, and in
its place and stead the following provision shall be inserted:
          B. The Basic Rent payable by Tenant for the first year of any Option
Period shall be the greater of (a) the Basic Rent payable by Tenant in the last
month of the Extended Term or first Option Period (as applicable), or (b) 85% of
the then-current “Market Rate” for the Leased Premises, defined as the
then-current fair market rental value (expressed as a per rentable square foot
monthly rental rate) for comparable, fully improved and not subject to any
landlord concessions, office properties in the Phoenix metropolitan area at the
expiration of the Extended Term of the first Option Period, as applicable. Once
the Basic Rent for the first year of either the first or second Option Period is
established, that rent will increase by 3% each year during the remainder of
such Option Period.
     7. Existing Infrastructure. Landlord and Tenant agree that Tenant (at no
additional charge to Tenant) shall be allowed to continue to utilize the
existing “data center” and telephone room and associated equipment currently
located in the adjacent office building that Tenant also leases from Landlord at
2501 W. Grandview, Phoenix, AZ. In the event of a sale or lease of the
referenced building, Landlord shall provide Tenant a sixty (60) day written
notice instructing it to remove Tenant’s property, including its trade fixtures,
furniture, equipment, improvements and other personal property, and Tenant
agrees to remove such property within this 60 day period at its sole cost and
expense.
     8. Counterparts. This Amendment may be executed in any number of
counterparts, each of which will be deemed an original document, but all of
which will constitute a single document. Delivery of a signed counterpart by
telephone facsimile transmission shall be effective as delivery of a manually
signed counterpart of this Amendment. Any party delivering an executed
counterpart of this Amendment by telephone facsimile shall also deliver a
manually executed counterpart of this

 



--------------------------------------------------------------------------------



 



Amendment, but the failure to deliver a manually executed counterpart shall not
affect the validity, enforceability, and binding effect of this Amendment.
     9. Governing Law. This Amendment shall be governed, construed and
interpreted by the laws of the State of Arizona.
     10. Parties In Interest. Nothing in this Amendment (whether express or
implied) is intended to confer upon any person other than the parties hereto and
their respective heirs, representatives, successors and permitted assigns, any
rights or remedies under or by reason of this Amendment, nor shall any provision
hereof give any entity any right of subrogation against or action over or
against any party.
     11. Ratification. Except as expressly modified hereby, the Lease is hereby
ratified and confirmed in its entirety.
     12. Interpretation. In the event of any conflict between the terms and
provisions of this Amendment and the Lease, the terms and provisions of this
Amendment shall govern and control.
     IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment as of
the date first appearing above.

                  LANDLORD:    
 
                ORSETT/I-17 LLC, an Arizona limited liability
company    
 
           
 
  By:   Nelson/I-17 L.L.C., an Arizona limited liability company    
 
           
 
  By:   /s/ Greg Nelson    
 
           
 
  Name:   Greg Nelson    
 
           
 
  Its:   Member    
 
           
 
                TENANT:    
 
                EFTC Operating Corp., a Delaware corporation    
 
           
 
  By:   /s/ James A. Doran    
 
           
 
  Name:   James A. Doran    
 
           
 
  Its:   Vice President    
 
           

 